         Case 2:18-cv-01290-WSS Document 224 Filed 01/18/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Kyko Global, Inc., Kyko Global GmbH, Prithvi
Solutions, Inc.,

               Plaintiffs,                              Civil Action No. 2:18-cv-01290-WSS

       v.
                                                         Electronically Filed
Prithvi Information Solutions, Ltd., Value Team
Corporation, SSG Capital Partners I, L.P., SSG
Capital Management (Hong Kong) Limited,
Madhavi Vuppalapati, Anandhan Jayaraman,
Shyam Maheshwari, Ira Syavitri Noor a/k/a Ira
Noor Vourloumis, Dinesh Goel, Wong Ching
Him a/k/a Edwin Wong, Andreas Vourloumis,
Prithvi Asia Solutions Limited,

               Defendants.


SSG Capital Partners I, L.P., and SSG Capital
Management (Hong Kong) Ltd.,

               Counterclaim & Third-Party
               Plaintiffs,

       v.

Kyko Global, Inc., Kyko Global GmbH, and
Kiran Kulkarni,

               Counterclaim & Third-Party
               Defendants.



                    STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties to the above-captioned civil action, by their undersigned counsel and pursuant

to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate to the dismissal

with prejudice of this civil action—including all claims, counterclaims, and third-party claims—

with respect to all parties. Each party shall bear its own costs and fees.
         Case 2:18-cv-01290-WSS Document 224 Filed 01/18/21 Page 2 of 2




Dated: January 18, 2021                           Respectfully submitted,




/s/ Joseph F. Rodkey, Jr.                     /s/ John D. Goetz

Joseph F. Rodkey, Jr. Pa. I.D. No. 66757      Michael H. Ginsberg (Pa. Bar #43582)
FOWKES ♦ RODKEY                               John D. Goetz (Pa. Bar #47759)
732 Allegheny River Blvd.                     Douglas Baker (Pa. Bar #318634)
P.O. Box 173 Oakmont, PA 15139                Connor Baer (Pa. Bar # 322459)
(412) 828-2802 (Phone)                        JONES DAY
 (412) 828-2588 (Fax)                         500 Grant Street, Suite 4500
jrodkey@fowkesrodkey.com                      Pittsburgh, PA 15219-2514
                                              Telephone: (412) 391-3939
Jayson M. Macyda                              Facsimile: (412) 394-7959
Jayson M. Macyda (admitted pro hac vice)      Email: mhginsberg@jonesday.com
Kyko Global, Inc.                             Email: jdgoetz@jonesday.com
P.O. Box 87491                                Email: ddbaker@jonesday.com
Canton, MI 48187                              Email: cbaer@jonesday.com
(248) 243-6685
generalcounsel@kykoglobal.com                 Counsel for Defendants SSG Capital
                                              Partners I, L.P., SSG Capital Management
Counsel for Plaintiffs Kyko Global, Inc.,     (Hong Kong) Limited, Shyam Maheshwari,
Kyko Global GmbH, Prithvi Solutions Inc.,     Ira Syavitri Noor a/k/a Ira Noor
and Kiran Kulkarni                            Vourloumis, Dinesh Goel, Wong Ching Him
                                              a/k/a Edwin Wong, Andreas Vourloumis,
                                              and Value Team Corporation




/s/ Jeffrey T. Morris

Jeffrey T. Morris, Esquire
PA ID #31010
6425 Living Place, Suite 200
Pittsburgh, PA 15206
morris@elliott-davis.com
Tel: (412) 434.4911, ext. 34
Fax: (412) 774.2168

Counsel for Anandhan Jayaraman




                                            -2-
